Title: From George Washington to Lieutenant Colonel William Washington, 19 November 1779
From: Washington, George
To: Washington, William


        
          Dr Sir,
          Hd Qurs West Point 19th Novr 1779
        
        On the rec’pt of this letter you will be pleased to collect the whole of Baylors regt under your Command & proceed by the

most convenient & direct route to Chs Town in South Carolina & put yourself under the orders of the Commanding Officer at the Southward—As this measure is thought necessary I persuade myself that your activity & dispatch (without injuring your Horse[)] will be equal to the importance of the call—It will be well for you to consult Colo. Biddle or some of His Deputies with respect to the supplies of Forage on the different routes, as the one you fix on must be governed by it—I hope that your cloathing & other matters is in such a state as to prevent any delay—but should this not be the case, you will on your arrival in Philadelphia make application to the Board of War for the Articles you may stand in need of. I am with great regard &ca
        
          G.W.
        
      